Douglas, L,
with whom Becker, L, agrees,
concurring:
I agree with the analysis in the opinion as to the legal outcome. However, I write separately due to my belief that the plain language of the statute fails to follow the stated legislative intent that provides that economic development revenue bonds are to promote public safety, industry, and employment. The omission by the *223Legislature as to requiring the prevailing wage hopefully was an oversight, but due to that oversight this legislation failed to promote employment. I hope the oversight gets corrected, but as my fellow Justices noted: it is “lawmaking that must be left to the Legislature.”